In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Su*806preme Court, Queens County (LeVine, J.), dated March 10, 1987, which granted the respondent’s motion to dismiss the complaint as against it pursuant to CPLR 3211 (a) (7).
Ordered that the order is affirmed, with costs.
The plaintiffs’ causes of action to recover damages for fraud, as they relate to the respondent, were properly dismissed. The allegations in the complaint which state that the codefendants concealed information from a veterinarian of the respondent and that this veterinarian failed to conduct a proper examination, fail to set forth the necessary elements of a fraud cause of action against the respondent (see, Reno v Bull, 226 NY 546; Williams v Upjohn Health Care Servs., 119 AD2d 817).
The plaintiffs’ remaining contentions are without merit (see, Arellano v New York Racing Assn., 139 AD2d 685). Mollen, P. J., Lawrence, Weinstein and Balletta, JJ., concur.